DETAILED ACTION
Claim Objections
1.	Claims 10, 18, and 20 are objected to because of the following informalities: The comma punctuating claim 10 should be replaced with a period, the period at the end of claim 18, line 5 should be deleted, and “The pet toy of claim 16” in claim 20 appears to contain a typographical error. It appears claim 20 should depend from claim 17. For examination purposes claim 20 will be treated as depending from claim 17. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a. Claim 1 recites the limitation "the body" in line 5. It is unclear if “the body” is intended to refer to the “body member” recited previously in the claim or if “the body” is an additional element.
	b. Claim 4 recites the limitation “a housing member that extends upward from a bottom portion of the first member and within the inner chamber” in lines 2-3. It is unclear if the housing member that extends upward from a bottom portion of the first member is located within the inner chamber or if the housing member extends upward from a bottom portion of the first member and extends upward from within the inner chamber. Additionally, Claim 4 recites the limitation “the first main member” in line 6. There is insufficient antecedent basis for this limitation in the claim as only “a first member” was recited previously in claim 3. 
	c. Claim 5 recites the limitations “the second sound generating member” and “the third sound generating member” in lines 1-3. It is unclear if the “the second sound generating member” and “the third sound generating member” are intended to refer to the “a second noise generating member” and
“a third noise generating member” recited previously in claim 1 or if “the second sound generating member” and “the third sound generating member” are additional elements. 

	e. Claim 8 recites the limitation “the volume of audible sound” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Additionally, Claim 8 recites the limitation “when the
 thickness of the PET material is increased while the thickness of the exterior surface of the body member remains constant, the audible volume increases, and when the thickness of the PET
 material is decreased while the thickness of the exterior surface of the body member remains 
constant, the audible volume decreases” in lines 3-7. It is unclear if the thickness of PET material varies throughout the first noise generating member or if the PET material in the first noise generating member can be replaced with other PET material with an increased or a decreased thickness.
f. Claim 10 recites the limitation “the first main member” in line 1. There is insufficient antecedent basis for this limitation in the claim as only “a first member” was recited previously in claim 3.
g. Claim 11 recites the limitation “first main member” in line 1. It is unclear if “first main member” is intended to refer to the “a first member” recited previously in claim 3 or if the “first main member” is an additional element.
h. Claim 12 recites the limitation “the first sound generating member” in line 3. It is unclear if the “the first sound generating member” is intended to refer to the “a first noise generating member” recited previously in claim 1 or if “the first sound generating member” is an additional element.
i. Claim 13 recites the limitation “a sliding component that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion” in lines 6-7. It is unclear if the length of the interior space of the main cylindrical body portion is moved by the sliding component or if the sliding component is moved along the length of the interior space of the main cylindrical body portion.
j. Claim 14 recites the limitation “the rim flange member” in line 2. It is unclear if “the rim flange member” is intended to refer to the “a flange member” recited previously in claim 13 or if the “the rim flange member” is an additional element.
k. Claim 17 recites the limitation "the body" in line 8. It is unclear if “the body” is intended to refer to the “body member” recited previously in the claim or if “the body” is an additional element.

m. Claims 2-3, 7, 9, 15, 16, 18 and 20 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Publication 2016/0324123) in view of Dubinins et al. (US 6,892,674).  
	a. Regarding claim 1, Stone teaches a multi-sound generating device, comprising a body member 52 having an inner chamber formed therein; a plurality of noise emitting members operationally disposed within the body member comprising a first noise generating member 54 that emits a first sound when the body is manipulated [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]; One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]] and a third noise generating member 60 [squeaker 60 [0075]] that emits a third sound when the body is manipulated [assuming great enough force is applied, the squeaker will then produce sound [0079]], whereby the first and third sounds can be emitted simultaneously or separately [With respect to both the squeaker and center layer producing sound, it is contemplated that both can produce sound simultaneously or sequentially [0079]].
	Stone does not specifically teach a second noise generating member that emits a second sound when the body is manipulated. Dubinins teaches a second noise generating member 301 that emits a second sound when the body is manipulated [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone to include a second noise generating member that emits a second sound when the body is manipulated as taught by Dubinins because doing so would have provided a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts. Please note in the combination of Stone and Dubinins the first, second, and third sounds can be emitted simultaneously or separately.
b. Regarding claim 17, Stone teaches a pet toy comprising an exterior body forming an exterior appearance of the pet toy [FIGS. 19-20], a multi-sound generating device provided inside the exterior body comprising a body member 52 having an inner chamber formed therein; a plurality of noise emitting members operationally disposed within the body member, the plurality of noise emitting members comprising a first noise generating member 54 that emits a first sound when the body is manipulated [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]; One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]]; and a third noise generating member 60 [squeaker 60 [0075]] that emits a third sound when the body is manipulated [assuming great enough force is applied, the squeaker will then produce sound [0079]], whereby the first and third sounds can be emitted simultaneously or separately [With respect to both the squeaker and center layer producing sound, it is contemplated that both can produce sound simultaneously or sequentially [0079]].
Stone does not specifically teach a second noise generating member that emits a second sound when the body is manipulated. Dubinins teaches a second noise generating member 301 that emits a second sound when the body is manipulated [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone to include a second noise generating member that emits a second sound when the body is manipulated as taught by Dubinins because doing so would have provided a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts. Please note in the combination of Stone and Dubinins the first, second, and third sounds can be emitted simultaneously or separately.
	
7. 	Claims 2-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stone et al. (US Patent Publication 2016/0324123) in view of Dubinins et al. (US 6,892,674) and Crotty et al. (US Patent Publication 2014/0123908).  
a. Regarding claim 2, Stone in view of Dubinins teaches (references to Stone) the multi-sound generating device having first noise generating member 54 forming a sleeve structure within the body member [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]]. Stone in view of Dubinins does not specifically teach the first noise generating member has a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member. Crotty teaches first noise generating member 24 [Crackling layer 24 is constructed of one or more layers of a sound-producing material that exhibits plasticity, such that the material will deform when external pressure is applied. One example of such material is polyethylene terephthalate (PET) [0045]] has a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within body member 26 [FIGS. 4-5] for the purpose of providing a dependable, safe, and durable pet chew toy with a noise generating member with a substantially cylindrical outer shape defining a central through bore forming a sleeve structure that makes a sound when bitten or squeezed by an animal. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins to include the first noise generating member with a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member as taught by Crotty because doing so would have provided a dependable, safe, and durable pet chew toy with a noise generating member with a substantially cylindrical outer shape defining a central through bore forming a sleeve structure that makes a sound when bitten or squeezed by an animal.  
b. Regarding claim 3, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 2, having body member 52 and third noise generating member 60 [squeaker 60 [0075]]. Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 2, wherein first member 101 has a bottom opening configured to receive at least a portion of second noise generating member 301 [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30].
Stone further teaches body member 52 comprises a second member attached to a top portion of a first member [the pet toy of FIG. 20 is modified to include both a lower half section for the inner shell 52 [0080]] wherein the second member has a top opening configured to receive at least a portion of third noise generating member 60 [The lower half of the pet toy includes a squeaker mounting structure 58 for mounting a squeaker 60 therein [0075]].
c. Regarding claim 4, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 3 having a housing member 58 that extends upward from a bottom portion of the first member [the pet toy of FIG. 20 is modified to include both a lower half section for the inner shell 52 [0080]; The lower half of the pet toy includes a squeaker mounting structure 58 for mounting a squeaker 60 therein [0075]] and within the inner chamber whereby a space is provided between the housing member and an interior side surface of the first main member configured to receive the first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]].
Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 3 having housing member 103 configured to receive at least a portion of the second noise generating member 301 [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30].
60 [squeaker 60 [0075]]. Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 3 having a top surface of second sound generating member 301 [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30].
Stone in view of Dubinins and Crotty does not specifically teach a top surface of the second sound generating member is spaced apart from a bottom surface of the third sound generating member. Dubinins teaches a top surface of second sound generating member 301 is spaced apart from a bottom surface of the third sound generating member 901 [sound tubes 301, carrying one or more toy body portions 101, whereby the toy will emit multiple sounds, and the hollow cavity of each toy body portion 101 has one or more conventional air/reed driven squeakers 901 located within the elastomeric wall of each toy body portion 101, col. 6 lines 53-61] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins and Crotty to include a top surface of the second sound generating member is spaced apart from a bottom surface of the third sound generating member as taught by Dubinins because doing so would have provided a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which 
e. Regarding claim 6, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 3 wherein the third sound generating device 60 [squeaker 60 [0075]] extends inside of the sleeve structure of the first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078] FIGS. 19-20].
f. Regarding claim 7, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 6 wherein wherein the first noise generating member 54 is at least partially constructed of a polyethylene terephthalate (PET) material such that when force is applied thereto, the PET material deflects and emits the first sound which is a “crunching” sound [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]; One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]].
g. Regarding claim 8, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 7 wherein a thickness of the PET material [One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]] in relation to a thickness of an exterior surface of body member 52 correlates to the volume of audible sound generated by first noise generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078], such that when the thickness of the PET material is increased while the thickness of the exterior surface of the body member remains constant, the audible volume increases, and when the thickness of the PET material is decreased while the thickness of the exterior surface of the body member remains constant, the audible volume decreases [Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Because the structure of the claimed system is the same, it must inherently perform the same function. See MPEP § 2112.01].
h. Regarding claim 9, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 4, wherein a top surface of first noise generating member 54 extends above a top surface of housing member 58 [The lower half of the pet toy includes a squeaker mounting structure 58 for mounting a squeaker 60 therein [0075] FIGS. 19-20].
Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 4 wherein a top surface of second noise generating member 301 extends above a top surface of housing member 103 [the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30].
i. Regarding claim 10, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 3, a second member and a first member [the pet toy of FIG. 20 is modified to include both a lower half section for the inner shell 52 [0080]]. Stone in view of Dubinins and Crotty does not specifically teach the first main member and the second member are integrally formed as a single unitary structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins and Crotty to include the first main member and the second member integrally formed as a single unitary structure because doing so would have provided the first main member and the second member formed of fewer parts for ease of manufacture and assembly and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
j. Regarding claim 11, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 3 having a first member and a second member 52 [the pet toy of FIG. 20 is modified to include both a lower half section for the inner shell 52 [0080]]. Stone further teaches a first rim structure 94 formed at a top portion of the first main member and a second rim structure 94 formed at a bottom portion of the second member wherein the first and second rim structures have substantially the same shape and fit in engagement against each other when joined together [lower radial edge 94 of the outer shell includes a peripheral flange 96 which is received within the annular undercut 92. In the event that there are both upper and lower half sections for an inner shell incorporated within the pet toy, then the lower half section of the corresponding outer shell and the corresponding half section of the lower inner shell may also include the same arrangement, namely, a peripheral flange received within an annular undercut [0082] FIG. 23].
k. Regarding claim 12, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 11, having first and second rim structures 94. Stone further teaches first and second rim structures 94 are joined together by mechanical fastening, adhesive bonding, or welding, after the first sound generating member 54 [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078] is disposed inside the first main member [the half sections may be joined by heat welding, by an acceptable food grade adhesive, or combinations thereof [0070]].
l. Regarding claim 13, Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 12 having second noise generating member 301. Stone in view of Dubinins and Crotty does not specifically teach the second noise generating member comprises a flange member extending at least partially around an outer surface of a main cylindrical body portion of the second noise generating member, the flange member comprising one or more air holes, and a sliding component that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion, whereby the sliding component emits the second sound when the body member is manipulated or moved along various axes. Dubinins teaches second noise generating member 301 comprises a flange member 303 extending at least partially around an outer surface of a main cylindrical body portion 102 of the second noise generating member, the flange member comprising one or more air holes 307 , and a sliding component 304 that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion, whereby the sliding component emits the second sound when the body member is manipulated or moved along various axes [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30; End-cap member 303 is open to free air space 305 and further comprises a formed barrier 306 that contains air holes 307 which are open to free air space 305 and allow the passage of air into and out of sound tube 301 and also allow sound produced by sliding whistle component 304 to escape from sound tube 301, col. 4 lines 22-28] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins and Crotty to include a flange member extending at least partially around an outer surface of a main cylindrical body portion of the second noise generating member, the flange member comprising one or more air holes, and a sliding component that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion, whereby the sliding component emits the second sound when the body member is manipulated or moved along various axes as taught by Dubinins because doing so would have provided a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts. 
m. Regarding claim 14, Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 13, wherein the bottom opening comprises a chamfered structure [toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67] configured to receive the rim flange member 303 of second noise generating device 301 such that at least a portion of the rim flange member does not protrude outside of body member 101 [FIGS. 1-4B]. 
52 comprises a spherical or ellipsoidal shape [FIGS. 19-20].
o. Regarding claim 16, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim 1, wherein the first sound is a “crunching” sound, and the third sound is a “squeaking” sound [the first sound includes a crinkling, crackling, or crunching sound and the second sound includes a squeaking sound, claim 26].
Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 1, wherein the second sound is a “giggling” sound [sound generation occurs when the sliding whistle component moves the length of the hollow interior cavity of the sound tube by the force of gravity, so that the sliding whistle component emits sound, col. 2 lines 23-26].
p. Regarding claim 18, Stone in view of Dubinins teaches (references to Stone) the pet toy of claim 17, wherein first noise generating member 54 is at least partially constructed of a polyethylene terephthalate (PET) material such that when force is applied thereto, the PET material deflects and emits the first sound [with slight deformation of the outer shell 52, the center layer 54 will produce sound [0078]; One or more PET layers create the center layer that produces the crinkling, crackling, or crunching sound [0026]], wherein the first noise generating member forming a sleeve structure within the body member, and third sound generating device 60 [squeaker 60 [0075]] extends inside of the sleeve structure of first noise generating member 54 [FIGS. 19-20].
Stone in view of Dubinins does not specifically teach the first noise generating member has a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member. Crotty teaches first noise generating member 24 [Crackling layer 24 is constructed of one or more layers of a sound-producing material that exhibits plasticity, such that the material will deform when external pressure is applied. One example of such material is polyethylene terephthalate (PET) [0045]] has a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within body member 26 [FIGS. 4-5] for the purpose of providing a dependable, safe, and durable pet chew toy with a noise generating member with a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins to include the first noise generating member with a substantially cylindrical outer shape defining a central through bore thereby forming a sleeve structure within the body member as taught by Crotty because doing so would have provided a dependable, safe, and durable pet chew toy with a noise generating member with a substantially cylindrical outer shape defining a central through bore forming a sleeve structure that makes a sound when bitten or squeezed by an animal.
q. Regarding claim 19, Stone in view of Dubinins and Crotty teaches (references to Stone) the pet toy of claim 18, having the body member 52. Stone further teaches body member 52 comprises a second member attached to a top portion of a first member [the pet toy of FIG. 20 is modified to include both a lower half section for the inner shell 52 [0080]].
Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim 2, wherein first member 101 has a bottom opening configured to receive at least a portion of second noise generating member 301 [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30]
Stone in view of Dubinins and Crotty does not specifically teach the second noise generating member comprises a flange member extending at least partially around an outer surface of a main cylindrical body portion of the second noise generating member, the flange member comprising one or more air holes, and a sliding component that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion, whereby the sliding component emits the second sound when the body member is manipulated or moved along various axes; and wherein the bottom opening 
Dubinins teaches teaches second noise generating member 301 comprises a flange member 303 extending at least partially around an outer surface of a main cylindrical body portion 102 of second noise generating member 301, the flange member comprising one or more air holes 307, and a sliding component 304 that moves the length of the interior space of the main cylindrical body portion by gravity or centrifugal motion, whereby the sliding component emits the second sound when the body member is manipulated or moved along various axes [Sound tube 301 is a hollow tube with associated sliding whistle component 307, which will produce sound with a reed through which air passes as the whistle slides inside the length of the tube, col. 4 lines 17-20; toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67; cylindrical frame 102 of FIG. 1 is comprised of an assemblage of sound tube 301, col. 4 lines 7-9; the tubular wall of sound tube 301 and is enveloped by interior space 103 of toy body portion 101, col. 4 lines 29-30; End-cap member 303 is open to free air space 305 and further comprises a formed barrier 306 that contains air holes 307 which are open to free air space 305 and allow the passage of air into and out of sound tube 301 and also allow sound produced by sliding whistle component 304 to escape from sound tube 301, col. 4 lines 22-28]; and wherein the bottom opening comprises a chamfered structure [toy body portion 101 has cylindrical frame 102 located centrally through toy body portion 101 and protruding through each side thereof col. 3 lines 65-67] configured to receive rim flange member 303 of second noise generating device 301 such that at least a portion of rim flange member 303 does not protrude outside of body member 101 [FIGS. 1-4B] for the purpose of providing a variable sound-emitting toy for pets that increases the likelihood of sound occurrence, regardless of the manner in which the toy is handled to selectively deliver a multitude of variable sounds to keep the target user's attention thereby improving its physical condition, health, and mental alertness through its own efforts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Stone in view of Dubinins and Crotty to include the 
r. Regarding claim 20, Stone in view of Dubinins and Crotty teaches (references to Stone) the multi-sound generating device of claim (17, see claim objection), wherein the first sound is a “crunching” sound, and the third sound is a “squeaking” sound [the first sound includes a crinkling, crackling, or crunching sound and the second sound includes a squeaking sound, claim 26].
Stone in view of Dubinins and Crotty teaches (references to Dubinins) the multi-sound generating device of claim (17, see claim objection), wherein the second sound is a “giggling” sound [sound generation occurs when the sliding whistle component moves the length of the hollow interior cavity of the sound tube by the force of gravity, so that the sliding whistle component emits sound, col. 2 lines 23-26].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643